DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Cambridge Enterprise Limited application filed with the Office on 19 June 2019.

Claims 1-7, 10-15 and 17-23 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 19 June 2019, is acknowledged and has been entered.

Priority
The present application is the US National Stage of an International Patent Application, PCT/EP2017/083797, which was filed upon 20 December 2021, which claims priority to a UK Patent Application, GB 16218281.1, which was filed on 21 December 2016.  Therefore, the instant application has an effective filing date of 21 December 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 19 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 8a and 8b, as shown in Figure 1b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 7 recite abbreviations for a number of small molecular organic compounds, i.e., “F4-TCNQ, TCNQ, F6-TCNNQ, F2-TCNQ, and CN6-CP”; however, it is not clear as to what small molecular compounds these abbreviations are referring.  Therefore, claim 7 is rejected for failing to particular point out and distinctly claim the inventive subject matter as required by USC 35 112(b).
The Examiner suggest amending claim 7 with a replacement of the abbreviations by the actually chemical names, as they appear in the instant specification – this will obviate the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 10-13, 15, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by M. Yun, et al. (“Stable Organic Field-Effect Transistors for Continuous and Nondestructive Sensing of Chemical and Biologically Relevant Molecules in Aqueous Environment”, ACS Applied Materials and Interfaces, 6(3): p. 1616-1622, Feb 2014; hereinafter, “Yun”) in view of another published paper by W. Zhang, et al. (“Indacenodithiophene Semiconducting Polymers for High-Performance, Air-Stable Transistors”, Journal of the American Chemical Society, 132(33): p. 11437-11439, Aug 2010; hereinafter, “Zhang”).

Regarding claims 1-3, 10-11, 13 and 15, Yun discloses the use of organic field-effect transistors as sensors in aqueous media (Abstract; which reads on the claimed, “[a] sensor device for detecting a target species in an aqueous media and/or measuring the concentration of a target species in an aqueous media”).  Yun teaches a sensing geometry based on top-gate organic field-effect transistors (OFET) capable of stable operation in water, with minimal changes of the OFET characteristics compared with their characteristics in air (last ¶, Introduction, p. 1617), wherein a 2 μL droplet of water is made to cover the channel area across the top-gate electrode (1st ¶, Electrical Characteristics of Top-gate OFETs under Water, p. 1618-1619) and includes a microfluidic flow cell (Fabrication of Microfluidic Flow Cell, p. 1618; which reads upon the limitation, “a structure for directing an aqueous media into contact with the sensor device”).
Yun does not teach an active semiconductor comprising an organic semiconductor materials that exhibit substantially the same transfer curve for a period of at least 24 hours when first exposed to air.
However, Zhang discloses semiconducting polymer containing indacenodithiophene units (Abstract).  Zhang teaches an indacenodithiophene-benzothiadiazole copolymer (IDT-BT; 3rd ¶, p. 11437) in a bottom-contact, top-gate architecture field-effect transistor device (6th ¶, p. 11438; reading upon “an organic semiconductor materials that exhibit substantially the same transfer curve for a period of at least 24 hours when first exposed to air”; wherein indacenothiophene-benzothiadiazole copolymer is mention in the instant specification as an organic semiconductor).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have incorporated the Zhang-taught IDT-BT semiconductor into the OFET taught by Yun as the IDT-BT transistors are high-performance with ambient stability (Zhang; last ¶, p. 11438).

Regarding claim 12, Yun teaches utilization of an Agilent E5272A for measurement during chemical/biological sensing experimentation (Electrical and Optical Characterizations, p. 1618).

Regarding claims 17 and 19, as to the shared limitations with instant claim 1, they are addressed in the rejection above.  Additionally, Yun teaches the fundamental sensing properties of top-gate OFET sensors were studied using buffer solutions with different pH values (2 to 12) as analytes, which would inherently have ionic species in a higher concentration than a target species (which is essentially zero; 4th ¶, Sensing Behavior in Top-gate OFET Sensors, p. 1620).

Allowable Subject Matter
Claims 4-6, 14, 18, 20, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the organic semiconductor material comprises a mixture of polymer semiconductor and a small molecule organic compound (as required by each instant claim 4, 14 and 18), nor detection and/or measuring of a target species (as required by each of claims 20 and 23).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration

Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795   
17 September 2021